McCALEB, Justice
(concurring in part and dissenting in part).
I am in full agreement with that part of the judgment overruling all pleas of prescription as to the principal demand on declaration de simulation.
On the other hand, I cannot subscribe to the ruling on the plea of the ten-year prescription as to the alternative demand for collation.1 It appears to me that the plea of prescription to the demand for collation is premature as is, perhaps, the demand for collation itself. Thus, the ruling on this plea is not in essence a judgment but purely an advisory opinion as collation may never become an issue in the case and, if it does, it can only arise if and when there is a partition of the succession property. See Articles 1331, 1332 and 1333 of the Civil Code.
Collation cannot be exacted in partitions among co-owners. Successions of Scardino, 215 La. 472, 47 So.2d 923 and cases there cited. It is an incident to the action of partition of succession property among the heirs. Lamotte v. Martin, 52 La.Ann. 864, 27 So. 291. So, unless and until there is a partition of succession property, there is no basis whatever for a demand by a co-heir for collation.
In fine, since the demand for collation is premature, the plea of prescription is likewise premature, and the opinion herein relative to the prescription applicable to a demand for collation is also premature, purely advisory and probably incorrect inasmuch as the action for a partition is barred (even if the co-heir has been in exclusive possession) only by the prescription of thirty *480years. See Articles 1304 and 1305 of the Civil Code.

. Article 1227 of the Civil Code defines collation to be “ * * * the supposed or real return to the mass 0† the succession which an heir makes of property which he received in advance of his share or otherwise, in order that such property may be divided together with the effects of the succession.” (Emphasis mine).